DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claims can be summarized as gathering a plurality of physiological data. Displaying a first screen configured to display at least two physiological measurements. A user interaction the device, such as a touch screen button press etc., based on the button press determining if one of the at least two parameters is abnormal. If yes move to a screen focused on that parameter. If neither is abnormal, show other parameter(s). Such a button press can be interpreted as merely a manual instruction from the user to capture data from one or more sensing modalities which is then analyzed. 
Applicant's arguments filed 3/23/21 have been fully considered the amendment the amendment overcomes the previously applied rejection. A new rejection has been applied including a new combination of references. To the extent the arguments apply to the updated rejection they are not persuasive and/or moot. 
With regards to the previous 112(b) rejection have been withdrawn due to the amendments.
Applicant’s arguments regarding the 103 are not persuasive and/or moot. As a starting point Applicants recite their interpretations of Ali, Franks, Soli etc. however they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

First, while it is a paragraph recited by Examiner Ali is not so limited as to what is stated in [0035] Ali discloses that multiple vital signs can be used which is not limited to HbMet and plethysmograph. It is merely using HBMet and plethysmograph as an example, which is explicitly shown by the “For example,”. It is clear that while Ali used HbMet and similar values for examples Ali recognized a variety of readings could be used, for example see [0107] which explicitly recites such recognition, and also that the user can define what parameters are viewed together see [0037] including “Additionally, user input may toggle displayed trend data, may select which parameters to display simultaneously, or the like.”. 
Second, the rejection was updated including another reference for a user operation tied to a determination. The updated rejection includes a user operation to have the device gather a reading. Once a reading is taken the same analysis presented in Ali would apply, ie determining if it is abnormal and/or displayed etc. 
Third, with regards to the “more detailed information” while Examiner believes the discussion of Ali’s discussion of switching to trend information etc. does fulfill this element, in order to further prosecution a secondary reference was provided more explicitly showing “detailed information”. Examiner notes that broad nature of the term “detailed” could be interpreted as meaning anything more that a single numeric reading, such as trends/historical readings, among other interpretations. 
Fourth, Ali discloses determining whether or not one or more parameters is in an alarm state or trending to an alarm state and if it is then changing screens to focus on the parameter which is causing 
Applicant next provides brief summaries of their interpretation of the disclosures of Franks, Soli, Johnson and Lamego. Followed by the conclusion that they either alone or in combination Ali/each other disclose the claims. The references teach more than the brief summaries provided. Examiner notes that the mere conclusory statement is not persuasive and as applied in the rejection(s) below disclose the claimed elements they are applied for.
The arguments against other claims rely on the arguments discussed above and are not persuasive and/or moot for the same reasons. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali (Ammar Al-Ali et al., US 20080221418), hereinafter Ali, in view of Franks (Matthew Franks et al., US 20160179798) hereinafter Franks, in further view of Gibson (Grant Gibson et al., US 20080281168) hereinafter Gib and Soli (Christopher Soli et al., US 20150347711) hereinafter Soli.
Regarding claim 1, Ali discloses a portable medical apparatus comprising:
a measuring section which is configured to measure a plurality of vital signs waveforms or parameters from a single patient (Fig. 1 Ref. 110, [0047] and [0049] and [0082] see also [0009], Figs. 1, 7A-7C and 11A), the plurality of vital waveforms or parameters ([0010], [0012], [0014], [0034], [0055] and [0085] see also [0035], [0043], [0086]-[0087] and Figs. 1, 7A-7C and 11A); 
an operating section which is configured to receive a user operation (Fig. 1 Ref. 128 and [0047] see also Figs. 7A-7C and 11A; Examiner notes that the operating section and display section can be the same thing if a touchscreen is used as disclosed in [0074]); 

a first screen including at least two vital sign waveforms or parameters  ([0009]-[0010], [0012], [0014], [0047], [0055], [0074], [0082] and [0085] see also [0035]-[0037], [0049] and Figs. 1, 7A-7C and 11A; The “high priority waveform or parameter” could be any of the parameters as the caregiver could set it to any of them to be the priority and/or it could be whatever is approaching/beyond a threshold); and 
a controller (104 and/or 114 of Fig. 1 and [0043]) configured to:
detect the user operation ([0010], [0037] see also [0034], [0037], [0047], [0061], [0083], [0085], [0101] and Figs. 1, 7A-7C and 11A) that is received by the operating section while the first screen is displayed from the operating section ([0010], [0012], [0014], [0034], [0055] and [0085] see also [0035]-[0037], [0064], [0086]-[0087] and Figs. 1, 7A-7C and 11A; As it may not be expressly stated that the first screen is being displayed during an operation a secondary reference has been added for this in the current rejection and previous rejections. Ali discloses that as the buttons/keypad etc. of the disclosed operations section are disclosed to be operated in order to switch/traverse the different parameters for display it would be inherent that the controller as recited is configured to perform this functional element and would also be obvious to one of skill in the art. Furthermore this is also generally known as evidenced by US 20170000359 to Kohli et al., see figs. 4W-4AA, Lam as cited below [0079], [0107] and Figs. 13A-13B and Soli cited below see [0325]-[0337] and Figs. 27-31),
detecting the user operation ([0010], [0012], [0014], [0034], [0055], [0067] and [0085] see also [0035], [0086]-[0087] and Figs. 1, 7A-7C and 11A), determine whether one of the at least two vital sign waveforms or parameters displayed on the first screen is in an abnormal 
in response to determining that the one of the at least two vital sign waveforms or parameters in the first screen is in an abnormal state (“For example, a patient monitor may be displaying a first parameter, such as a plethysmograph, and upon determining measurements indicating that HBMet is trending toward an alarm condition, the monitor may automatically switch from displaying the first parameter to the alarming parameter” [0035] see also [0009]-[0012], [0036]-[0037], [0062], [0074], [0106] and Figs. 1, 7A-7C and 11A), control the displaying section to switch from the first screen to a second screen of the abnormal parameter/waveform ([0035] and “the patient monitor automatically changes display modes to show parameters moving closer to or beyond normal thresholds.” [0012] see also [0009]-[0011], [0036]-[0037], [0074], [0106] and Figs. 1, 7A-7C and 11A, and 
in response to determining that none of the at least two vital sign waveforms or parameters on the first screen is in an abnormal state ([0010], [0055], [0082], [0084] see also [0009], [0011], [0036]-[0037], [0074], [0106] and Figs. 1, 7A-7C and 11A; Examiner notes that 
	
	An interpretation of Ali may not explicitly disclose a controller configured to detect a user operation that is received by the operating section while the first screen is displayed.
However, in the same field of endeavor (displaying information), Franks teaches a controller configured to detect a the user operation that is received by the operating section while the first screen is displayed, and configured to control the displaying section to switch from the first screen to another screen (Fig. 10A-11C, [0106]-[0113]; To the extent this is an intended use, ie the user operation occurring at a certain time, the device recited it is functionally capable of performing the elements).
It would have been obvious before the effective filing date of the claimed invention to modify Ali to include a controller for switching the displayed screen and an operating and display section integrated into a touch panel such as that taught by Franks as it increases the ability for the user to manipulate the data. Additionally, Examiner notes that touchscreens are generally known in the art and would be obvious to try as there are limited ways of users manually inputting/operating electronic devices are known in the art and thus predictable with reasonable expectations of success as shown by 

An interpretation of Ali discloses the above. An interpretation of Ali may not explicitly disclose in response to detecting the user operation capture a reading or make a determination. 
	However, in the same field of endeavor (medical devices), Gib teaches in response to detecting the user operation capture a reading and/or make a determination ([0110] “an NIBP start/stop button 112 for manually starting or stopping an NIBP measurement” see also [0091], [0112]-[0113], [0137], [0171]; Examiner notes that NIBP stands for Non-invasive blood pressure. Gib also discloses that a user can manually command an SpO2 reading be captured, see [0171]. The user actuation causes the blood pressure/Sp02 reading to be taken from which a determination is made as to whether it or any of the other elements being read are abnormal as explained by Ali, Gib also discloses discussion of readings being outside of “acceptable limits” causing an alert).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Ali to include the elements as disclosed in Gib because Gib is integrating various physiological measurements into a more user friendly device ([0008]) which allows for the selective display of the various outputs based on the read parameters ([0014]) including Sp02 and Blood pressure which can be gathered based on manual user operation ([0169] and [0171]). Furthermore, including manually instructing the device to gather a reading is also the use of known technique to improve similar devices (methods, or products) in the same way, similar to Ali, Gib is gathering a plurality of physiological parameters for display adding the ability to manually instruct capture is a known technique which can be applied in the same way to Ali.



An interpretation of Ali discloses displaying a reading, historical data, trend data, a waveform etc. ([0011], [0037], [0041], [0046]-[0047]), to more explicitly showing “detailed information” and in line with compact prosecution the following has been included. An interpretation of Ali may not explicitly disclose showing detailed information on the abnormal vital sign waveform or parameter.
However, in the same field of endeavor (medical devices), Soli teaches showing detailed information on the abnormal vital sign waveform or parameter ([0262], [0265] and figs. 9, 12 see also [0259]-[0264], [0266]-[0267] and Figs. 10-11 and 13-16).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Ali to include an expanded view as taught by So because it provides additional data not provided in summary screen ([0265]). Additionally, it is combining prior art elements according to known methods to yield predictable results: Ali discloses automatically emphasizing a parameter which is abnormal or trending toward abnormal by displaying it prominently including adjusting a screen or changing screens, So teaches displaying an expanded view of a parameter which includes additional data related to a parameter the combination of it provides additional data from a screen showing a partial or summary view. Thus combining the two elements according to known elements would yield a predictable result, detailed display of a parameter. 

Regarding claim 3, an interpretation of Ali further discloses wherein the controller is further configured to control the displaying section to display the first screen when the portable medical apparatus is powered ON or when a power saving mode of the portable medical apparatus is canceled 

 Regarding claim 7, Ali discloses the above. An interpretation of Ali further discloses “The host instrument 108 also includes an audio indicator 126 and user input device 128, such as, for example, a keypad, touch screen, pointing device, voice recognition device, or the like.” [0047]. 
An interpretation of Ali may not explicitly disclose the operating section and the displaying section are integrated with each other to be a touch panel.
However, in the same field of endeavor (displaying information), Franks teaches the operating section and the displaying section are integrated with each other to be a touch panel ([0067]; Additionally this is known in the art as evidenced by Lam and Soli cited below see the citations of rejections 8-10).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Ali to include a controller for switching the displayed screen and an operating and display section integrated into a touch panel such as that taught by Franks as it increases the ability for the user to manipulate the data. The combination or substitution of elements as disclosed by Ali and Taught by Franks would merely be the combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. The combination or substitution of elements would provide the predictable result of graphically displaying information in a desired way. Examiner notes that this is also recited in the Soli reference cited below. 

Regarding claim 8, Ali discloses the above further including wherein the controller is configured to determine at least one vital sign waveform or parameter to be displayed on the third screen ([0055], 
However, in the same field of endeavor (displaying information), Franks and Soli teach the waveform/parameter displayed on the third screen at coordinates where the user operation is performed on the first screen the touch panel (Franks [0106]-[0113] see also [0077], [0101] and [0125]; Soli [0108]-[0110], [0325]-[0337] and Figs. 27-31; The Franks reference goes into specifics of navigation through GUI and the Soli reference shows an example of moving through such  GUI with explicit reference to vital signs and changing screens to display further details of a selected vital sign/parameter based on the user selection on the touch screen. Examiner notes that selecting something on a touchscreen monitor is well known including acting on the touchscreen as a location to select something displayed at coordinates on the screen and which causes the display to change to a further list or other description as further evidenced by US 20170000359 to Kohli et al., see figs. 4W-4AA)
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Ali to include a controller for switching the displayed screen and an operating and display section integrated into a touch panel such as that taught by Franks and Soli as it increases the ability for the user to view and manipulate the all the data. The combination or substitution of elements as disclosed by Ali and taught by Franks and Soli would merely be the combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. The combination or substitution of elements would provide the predictable result of graphically displaying information in a desired way.

Claim Rejections - 35 USC § 103
Claims 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Ali in view of Franks, Gib and Soli. 
Regarding claim 12, Ali discloses a method of displaying vital signs information, the method comprising: 
measuring a plurality of vital sign waveforms or parameters from a single patient (Fig. 1 Ref. 110, [0047] and [0049] and [0082] see also [0009], Figs. 7A-7C and 11A),
displaying, a first screen including at least two vital sign waveforms or parameters of the plurality of vital sign waveforms or parameters ([0009]-[0010], [0012], [0014], [0055], [0074] and [0085] see also [0035]-[0037], [0047], [0049] and Figs. 1, 7A-7C and 11A; The “high priority waveform or parameter” could be any of the parameters as the caregiver could set it to any of them to be the priority and/or it could be whatever is approaching/beyond a threshold); 
detecting a user operation  while the first screen is displayed (As it may not be expressly stated a secondary reference has been added for this in the current rejection and previous rejections. However, as the buttons/keypad etc. of the disclosed operations section are disclosed to be operated in order to switch/traverse the different parameters for display it would be inherent that the controller as recited is configured to perform this functional element and would also be obvious to one of skill in the art. See Ali [0010], [0012], [0014], [0034], [0055] and [0085] see also [0035]-[0037], [0086]-[0087] and Figs. 1, 7A-7C and 11A. Furthermore this is also generally known as evidenced by US 20170000359 to Kohli et al., see figs. 4W-4AA, Lam as cited below [0079], [0107] and Figs. 13A-13B and Soli cited below see [0325]-[0337] and Figs. 27-31); and 
detecting the user operation ([0010], [0012], [0014], [0034], [0055], [0067] and [0085] see also [0035], [0086]-[0087] and Figs. 1, 7A-7C and 11A), determining whether one of the at least two vital sign waveforms or parameters displayed on the first screen is in an abnormal state or not (“the patient 
in response to determining that the one of the at least two vital sign waveforms or parameters on the first screen is in an abnormal state (“For example, a patient monitor may be displaying a first parameter, such as a plethysmograph, and upon determining measurements indicating that HBMet is trending toward an alarm condition, the monitor may automatically switch from displaying the first parameter to the alarming parameter” [0035] see also [0009]-[0012], [0036]-[0037], [0062], [0074], [0106] and Figs. 1, 7A-7C and 11A), the method further comprises switching from the first screen to a second screen of the abnormal parameter/waveform (“For example, a patient monitor may be displaying a first parameter, such as a plethysmograph, and upon determining measurements indicating that HBMet is trending toward an alarm condition, the monitor may automatically switch from displaying the first parameter to the alarming parameter” [0035] and “the patient monitor automatically changes display modes to show parameters moving closer to or beyond normal thresholds.” [0012] see also [0009]-[0011], [0036]-[0037], [0074], [0106] and Figs. 1, 7A-7C and 11A, and 
in response to determining that none of the at least two vital sign waveforms or parameters on the first screen is in an abnormal state ([0010], [0055], [0082], [0084] see also [0009], [0011], [0036]-[0037], [0074], [0106] and Figs. 1, 7A-7C and 11A; Examiner notes that the reference discloses displaying 
An interpretation of Ali may not explicitly disclose detecting a user operation while the first screen is displayed.
However, in the same field of endeavor (displaying information), Franks detecting a user operation while the first screen is displayed (Figs. 10A-11C, [0106]-[0113]).
It would have been obvious before the effective filing date of the claimed invention to modify Ali to include a controller for switching the displayed screen and an operating and display section integrated into a touch panel such as that taught by Franks as it increases the ability for the user to manipulate the data. Additionally, Examiner notes that touchscreens are generally known in the art and would be obvious to try as there are limited ways of users manually inputting/operating electronic devices are known in the art and thus predictable with reasonable expectations of success as shown by Ali disclosing them (“The host instrument 108 also includes an audio indicator 126 and user input device 128, such as, for example, a keypad, touch screen, pointing device, voice recognition device, or the like.” [0047]) and touchscreens further shown in the Franks reference. 

An interpretation of Ali discloses the above. An interpretation of Ali may not explicitly disclose in response to detecting the user operation capture a reading or make a determination. 

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Ali to include the elements as disclosed in Gib because Gib is integrating various physiological measurements into a more user friendly device ([0008]) which allows for the selective display of the various outputs based on the read parameters ([0014]) including Sp02 and Blood pressure which can be gathered based on manual user operation ([0169] and [0171]). Furthermore, including manually instructing the device to gather a reading is also the use of known technique to improve similar devices (methods, or products) in the same way, similar to Ali, Gib is gathering a plurality of physiological parameters for display adding the ability to manually instruct capture is a known technique which can be applied in the same way to Ali.

With regards to the combination of Ali and GIb. As taught by Gib the user actuation causes the blood pressure/Sp02 reading to be taken from which a determination is made as to whether it or any of the other elements being read/displayed are abnormal as explained by Ali.

An interpretation of Ali discloses displaying a reading, historical data, trend data, a waveform etc. ([0011], [0037], [0041], [0046]-[0047]), to more explicitly showing “detailed information” and in line 
However, in the same field of endeavor (medical devices), SoLI teaches displaying a screen with detailed information on a selected vital sign waveform or parameter ([0262], [0265] and figs. 9, 12 see also [0259]-[0264], [0266]-[0267] and Figs. 10-11 and 13-16).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Ali to include an expanded view as taught by So because it provides additional data not provided in summary screen ([0265]). Additionally, it is combining prior art elements according to known methods to yield predictable results: Ali discloses automatically emphasizing a parameter which is abnormal or trending toward abnormal by displaying it prominently including adjusting a screen or changing screens, So teaches displaying an expanded view of a parameter which includes additional data related to a parameter the combination of it provides additional data from a screen showing a partial or summary view. Thus combining the two elements according to  known elements would yield a predictable result, detailed display of a parameter. 

Regarding claim 14, an interpretation of Ali further discloses a non-transitory computer-readable recording medium in which the method according to claim 12 is stored ([0010], [0012] and [0014]; See also the rejection of claim 12).

Regarding claim 20, an interpretation of Ali discloses the above including, “The host instrument 108 also includes an audio indicator 126 and user input device 128, such as, for example, a keypad, touch screen, pointing device, voice recognition device, or the like.” [0047]. Thus Ali discloses the display being a touchscreen where elements are displayed. Ali also discloses determining at least one vital sign 
An interpretation of Ali may not explicitly disclose wherein the first screen and the second screen are displayed on a touch panel; displaying a waveform/parameter on the third screen at coordinates where the user operation is performed on the first screen the touch panel.
However, in the same field of endeavor (displaying information), Franks and Soli teach the first screen and the second screen are displayed on a touch panel (Franks [0067] or Soli [0108]-[0110], [0325]-[0337] and Figs. 27-31; Examiner notes that if the first screen is displayed on a touch screen/display and the second screen is displayed on the same structural display they are both on a touch screen/display, ie the same one at different points in time. Additionally this is known in the art as evidenced by Lam and Soli cited below see the citations of rejections of claims 8-10 and 16-17), displaying a waveform/parameter on the third screen at coordinates where the user operation is performed on the first screen the touch panel (Franks [0106]-[0113] see also [0077], [0101] and [0125]; Soli [0108]-[0110], [0325]-[0337] and Figs. 27-31; The Franks reference goes into specifics of navigation through GUI and the Soli reference shows an example of moving through such  GUI with explicit reference to vital signs and changing screens to display further details of a selected vital sign/parameter based on the user selection on the touch screen. Examiner notes that selecting something on a touchscreen monitor is well known including acting on the touchscreen as a location to select something displayed at coordinates on the screen and which causes the display to change to a further list or other description as further evidenced by US 20170000359 to Kohli et al., see figs. 4W-4AA)
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Ali to include a controller for switching the displayed screen and an operating and display section integrated into a touch panel such as that taught by Franks and Soli as it increases the ability for the user to view and manipulate the all the data. The combination or 

Claim Rejections - 35 USC § 103
Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali in view of Franks, Gib and Soli. Alternatively, Ali in view of Franks, Gib, Soli and Johnson (Soren Johnson et al., US 20180153478) hereinafter Johnson.
Regarding claim 5, an interpretation of Ali further discloses wherein priorities of the plurality of vital sign waveforms or parameters are determined based on at least hospital information, medical department information, previous disease information of the patient, or present disease information of the patient (“the patient monitor provides an indication that the caregiver should change display modes to view more critical or time sensitive measured parameters, specific caregiver selected parameters, or the like . . . For example, the patient monitor may advantageously sound audio or visual alarms that alert the caregiver to particular one or more of worsening parameters, parameters changing in a predetermined pattern or rate, parameters stabilizing below user defined or safe thresholds, caregiver selected parameters, or the like . . . For example, a patient monitor may be displaying a first parameter, such as a plethysmograph, and upon determining measurements indicating that HBMet is trending toward an alarm condition, the monitor may automatically switch from displaying the first parameter to the alarming parameter” [0035] see also [0036]-[0037], [0074], [0106] and Fig. 1).
In the alternative, an interpretation of Ali may not explicitly wherein priorities of the plurality of vital sign waveforms or parameters are determined based on at least hospital information, medical 
However, in the same field of endeavor (medical devices), Johnson wherein priorities of the plurality of vital sign waveforms or parameters are determined based on at least hospital information, medical department information, previous disease information of the patient, or present disease information of the patient ([0023]-[0025], [0034], [0039] and [0041]).  
It would have been obvious before the effective filing date of the claimed invention to modify Ali to include prioritizing the display of the vital sign parameters such as that taught by Johnson in order for the doctor to quickly identify what the patient’s current status is quicker.

Regarding claim 19, an interpretation of Ali further discloses wherein determining priorities of the plurality of vital sign waveforms or parameters based on at least hospital information, medical department information, previous disease information of the patient, or present disease information of the patient (“the patient monitor provides an indication that the caregiver should change display modes to view more critical or time sensitive measured parameters, specific caregiver selected parameters, or the like . . . For example, the patient monitor may advantageously sound audio or visual alarms that alert the caregiver to particular one or more of worsening parameters, parameters changing in a predetermined pattern or rate, parameters stabilizing below user defined or safe thresholds, caregiver selected parameters, or the like . . . For example, a patient monitor may be displaying a first parameter, such as a plethysmograph, and upon determining measurements indicating that HBMet is trending toward an alarm condition, the monitor may automatically switch from displaying the first parameter to the alarming parameter” [0035] see also [0036]-[0037], [0074], [0106] and Fig. 1).
In the alternative, an interpretation of Ali may not explicitly determining priorities of the plurality of vital sign waveforms or parameters based on at least hospital information, medical 
However, in the same field of endeavor (medical devices), Johnson determining priorities of the plurality of vital sign waveforms or parameters based on at least hospital information, medical department information, previous disease information of the patient, or present disease information of the patient ([0023]-[0025], [0034], [0039] and [0041]).  
It would have been obvious before the effective filing date of the claimed invention to modify Ali to include prioritizing the display of the vital sign parameters such as that taught by Johnson in order for the doctor to quickly identify what the patient’s current status is quicker.

Claim Rejections - 35 USC § 103
Claim 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali in view of Franks, Gib and Soli in further view of Lamego (Marcelo Lamego et al., US 20150245773) hereinafter Lam. 
Regarding claim 9, Ali discloses further discloses wherein the controller is configured to determine at least one vital sign waveform or parameter to be displayed on the third screen ([0055], [0082], [0084]-[0086] see also [0009]-[0010], [0047], Figs. 1, 7A-7B and 11A and the rejection of claim 1). An interpretation of Ali may not explicitly disclose wherein the controller is configured to determine at least one vital sign waveform or parameter in accordance with the user operation.
However, in the same field of endeavor (medical devices), Lam teaches wherein the controller is configured to determine at least one vital sign waveform or parameter to be displayed on the third screen in accordance with the user operation ([0079] and Fig. 13A-13B see also [0107]; Examiner notes that Franks also discloses various finger movements on a screen effecting what is presented next [0108] see also [0077], [0101], [0106]-[0113], [0125]).


Regarding claim 10, Ali discloses the above including disclosing the input portion being a touchscreen see the rejection of claim 1. An interpretation of Ali may not explicitly disclose wherein the kind of user operation is a tap, double tap, flick, swipe, shake, pinch in, and or pinch out.
However, in the same field of endeavor (medical devices), Lam teaches wherein the kind of user operation is a tap, double tap, flick, swipe, shake, pinch in, and or pinch out ([0079] and Fig. 13A-13B see also [0107]; Examiner notes that Franks also discloses various finger movements on a screen effecting what is presented next [0108] see also [0077], [0101], [0106]-[0113], [0125]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Ali to include a controller for switching the displayed screen based on a kind of user operation such as that taught by Lam as it increases the ability for the user to view and manipulate the data. The combination or substitution of elements as disclosed by Ali and taught by Lam would merely be the combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. The combination or substitution of elements would provide the predictable result of graphically displaying information in a desired way.

Regarding claim 16, Ali discloses further discloses determining at least one vital sign waveform or parameter to be displayed on the third screen ([0055], [0082], [0084]-[0086] see also [0009]-[0010], [0047], Figs. 1, 7A-7B and 11A and the rejection of claim 1). An interpretation of Ali may not explicitly disclose determining the waveform/parameter in accordance with the user operation.
However, in the same field of endeavor (medical devices), Lam teaches determining the waveform/parameter in accordance with the user operation ([0079] and Fig. 13A-13B see also [0107]; Examiner notes that Franks also discloses various finger movements on a screen effecting what is presented next [0108] see also [0077], [0101], [0106]-[0113], [0125]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Ali to include a controller for switching the displayed screen based on a kind of user operation such as that taught by Lam as it increases the ability for the user to view and manipulate the data. The combination or substitution of elements as disclosed by Ali and taught by Lam would merely be the combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. The combination or substitution of elements would provide the predictable result of graphically displaying information in a desired way.

Regarding claim 17, Ali discloses the above including disclosing the input portion being a touchscreen see the rejection of claim 1. An interpretation of Ali may not explicitly disclose wherein the kind of user operation is a tap, double tap, flick, swipe, shake, pinch in, and or pinch out.
However, in the same field of endeavor (medical devices), Lam teaches wherein the kind of user operation is a tap, double tap, flick, swipe, shake, pinch in, and or pinch out ([0079] and Fig. 13A-13B see 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Ali to include a controller for switching the displayed screen based on a kind of user operation such as that taught by Lam as it increases the ability for the user to view and manipulate the data. The combination or substitution of elements as disclosed by Ali and taught by Lam would merely be the combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. The combination or substitution of elements would provide the predictable result of graphically displaying information in a desired way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MedGadget (MedGadget, “Spacelabs Healthcare Xprezzon Patient Monitor from the Future; Also Viewable on iPad”, https://www.medgadget.com/2011/07/spacelabs-healthcare-xprezzon-patient-monitor-from-the-future-also-viewable-on-ipad.html, July 22, 2011, viewed on 12/12/2019); Schoenberg et al., US 20080208618 – [0060] data can be selected for display based on presets (including department); US 20150350861 to Soli, see figs. 9-16.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792